Case 1:19-mc-22331-CMA Document 1-2 Entered on FLSD Docket 06/06/2019 Page 1 of 4



                                              EXHIBIT A

           The following document requests are being made pursuant to the Agreed Protective

   Order (DE ___) entered in this case and attached hereto.

                               DEFINITIONS AND INSTRUCTIONS

           The following definitions and instructions apply to the requests listed below:

           1.       “Ontario Action” means the litigation between the Insurers and TD Bank

   currently pending in Canada before the Ontario Superior Court of Justice, with case number CV-

   14-495750.

           2.       “Discovery Plan” means the discovery plan, as may be amended or

   supplemented from time to time, agreed to by the parties in the Ontario Action and/or imposed

   by the Case Management Judge in the Ontario Action. The Documents requested herein are to

   be produced in accordance with the Discovery Plan.

           3.       The term “Documents” has the same meaning as in the Ontario Rules of Civil

   Procedure, R.R.O. 1990, Reg 194.

           4.       All documents produced in response to this Subpoena shall be designated

   “Confidential Information” and afforded the protections provided by the Agreed Protective

   Order entered in this action [DE ].

           5.       The Insurers and TD Bank agree that responsive documents will be produced by

   TD Bank by delivery of the documents to the Insurers’ counsel in the Ontario Action.

           6.       The Insurers and TD Bank, N.A. (“TD Bank”) agree that any disputes over the

   sufficiency of TD Bank’s responses to the subpoena or any other dispute relating to the subpoena

   shall be resolved by the Ontario Superior Court of Justice in the Ontario Action and the United

   States District Court for the Southern District of Florida will not take jurisdiction to adjudicate




   MIA 31423794v1
Case 1:19-mc-22331-CMA Document 1-2 Entered on FLSD Docket 06/06/2019 Page 2 of 4



   any disputes over the sufficiency of TD Bank’s responses to this subpoena or any other dispute

   relating to this subpoena.

                                    DOCUMENTS REQUESTED

          1.      All bank statements, canceled checks, wire transfers, deposit slips, debit memos
   and other Documents relating to the bank accounts held at TD Bank from November 8, 2007 to
   November 10, 2009, which are identified below, but only to the extent that the Discovery Plan
   requires TD to produce such Documents:

   Account Name 1                              Account Name 2                   Account Number
                                               BFL TRUST ACCOUNT                xxxxxx0324
   Rothstein Rosenfeldt Adler, PA
                                               IOLTA TRUST ACCOUNT
                                               IOLTA TRUST ACCOUNT              xxxxxx1356
   Rothstein Rosenfeldt Adler, PA
                                               RRA-40
                                               D3 TRUST ACCOUNT                 xxxxxx1629
   Rothstein Rosenfeldt Adler, PA
                                               IOLTA TRUST ACCOUNT
                                               N/A                              xxxxxx1556
   Rothstein Rosenfeldt Adler, PA
                                               N/A                              xxxxxx1614
   Rothstein Rosenfeldt Adler, PA
                                               BIF ACCOUNT                      xxxxxx6922
   Rothstein Rosenfeldt Adler, PA
                                               N/A                              xxxxxx5567
   Rothstein Rosenfeldt Adler, PA
                                               ATTORNEY TRUST                   xxxxxx0923
   IOTA / Rothstein Rosenfeldt Adler, PA
                                               ACCOUNT 3
                                               N/A                              xxxxxx0332
   RRA VZ Operating
                                               IOLTA TRUST ACCOUNT              xxxxxx1348
   Rothstein Rosenfeldt Adler, PA
                                               RRA-FP
                                               IOLTA TRUST ACCOUNT              xxxxxx1364
   Rothstein Rosenfeldt Adler, PA
                                               RRA-CW
                                               ATTORNEY TRUST                   xxxxxx1258
   IOTA / Rothstein Rosenfeldt Adler, PA
                                               ACCOUNT
                                               MERCHANT ACCOUNT                 xxxxxx1266
   Rothstein Rosenfeldt Adler, PA
                                               OPERATING ACCOUNT                xxxxxx1274
   Rothstein Rosenfeldt Adler, PA
                                               ATTORNEY TRUST                   xxxxxx3489
   IOTA / Rothstein Rosenfeldt Adler, PA
                                               ACCOUNT 2
                                               ATTORNEY TRUST                   xxxxxx9146
   IOTA / Rothstein Rosenfeldt Adler, PA
                                               ACCOUNT
                                               ATTORNEY TRUST                   xxxxxx5104
   IOTA / Rothstein Rosenfeldt Adler, PA
                                               ACCOUNT
   089339/454417
   MT DOCS 18924305
   MIA 31423794v1
Case 1:19-mc-22331-CMA Document 1-2 Entered on FLSD Docket 06/06/2019 Page 3 of 4




   Account Name 1                          Account Name 2      Account Number
                                           ATTORNEY TRUST      xxxxxx5112
   IOTA / Rothstein Rosenfeldt Adler, PA
                                           ACCOUNT RRA M
                                           EXPENSE ACCOUNT     xxxxxx5328
   Rothstein Rosenfeldt Adler, PA
                                           ATTORNEY TRUST      xxxxxx5344
   IOTA / Rothstein Rosenfeldt Adler, PA
                                           ACCOUNT RRA - R
                                           ATTORNEY TRUST      xxxxxx5369
   IOTA / Rothstein Rosenfeldt Adler, PA
                                           ACCOUNT RRA-L
                                           RRA-EC              xxxxxx1622
   Rothstein Rosenfeldt Adler, PA
                                           ATTORNEY TRUST      xxxxxx6906
   IOTA / Rothstein Rosenfeldt Adler, PA
                                           ACCOUNT RRA S
                                           R L PEARSON ACCT    xxxxxx6930
   Rothstein Rosenfeldt Adler, PA
                                           N/A                 xxxxxx7193
   Rothstein Rosenfeldt Adler, PA
                                           N/A                 xxxxxx7714
   Rothstein Rosenfeldt Adler, PA
                                           N/A                 xxxxxx1541
   Scott W Rothstein
                                           N/A                 xxxxxx1558
   Scott W Rothstein
                                           N/A                 xxxxxx2200
   DJB Financial Holding LLC
                                           EXPENSE ACCOUNT     xxxxxx5419
   RRA Goal Line Management LLC
                                           PAYROLL             xxxxxx5450
   RRA Goal Line Management LLC
                                           N/A                 xxxxxx5518
   The Bova Group LLC
                                           OPERATING           xxxxxx5757
   RRA Sports & Entertainment, LLC
                                           PAYROLL             xxxxxx5765
   RRA Sports & Entertainment, LLC
                                           EXPENSE             xxxxxx5773
   RRA Sports & Entertainment, LLC
                                           OPERATING ACCOUNT   xxxxxx5781
   RRA Goal Line Management LLC
                                           N/A                 xxxxxx7706
   PRCH LLC
                                           N/A                 xxxxxx9238
   Scott W Rothstein Kimberly Ann
   Rothstein
                                           N/A                 xxxxxx5500
   SCORH, LLC


   089339/454417
   MT DOCS 18924305
   MIA 31423794v1
Case 1:19-mc-22331-CMA Document 1-2 Entered on FLSD Docket 06/06/2019 Page 4 of 4




   Account Name 1                   Account Name 2            Account Number
                                    N/A                       xxxxxx4081
   SJM Consulting

                                     Banyon
                                    OPERATING ACCOUNT         xxxxxx3414
   Banyon Investments LLC
                                    ADVANCE ACCOUNT           xxxxxx3422
   Banyon Investments LLC
                                    COLLECTION ACCOUNT        xxxxxx3430
   Banyon Investments LLC
                                    N/A                       xxxxxx6914
   Banyon Income Fund LP
                                    N/A                       xxxxxx9427
   Banyon 1030-32 LLC
                                    OPERATING ACCOUNT         xxxxxx3067
   Banyon Capital LLC
                                    PAYMENT ACCOUNT           xxxxxx3075
   Banyon Capital LLC
                                    COLLECTION ACCOUNT        xxxxxx3497
   Banyon Capital LLC
                                    ADVANCE ACCOUNT           xxxxxx1019
   Banyon Funding LLC
                                    COLLECTION ACCOUNT        xxxxxx1027
   Banyon Funding LLC
                                    OPERATING ACCOUNT         xxxxxx0995
   Banyon Funding LLC
                                    OPERATING                 xxxxxx9435
   Banyon Resources LLC
                                    COLLECTION                xxxxxx9443
   Banyon Resources LLC
                                    ADVANCE                   xxxxxx9450
   Banyon Resources LLC




   089339/454417
   MT DOCS 18924305
   MIA 31423794v1
